DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species D, reflected in claims 1, 5-9 in the reply filed on 07/26/2021 is acknowledged. Claims 2-4 and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2019-076689, filed on 04/12/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract
The abstract filed 03/02/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘one of the plurality of second semiconductor regions’ of the below claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
9.    The superjunction semiconductor device according to claim 7, further comprising an electrode provided in the termination structure region, wherein the first region, the second region, the third region, and the fourth region are electrically connected to the electrode via one of the plurality of second semiconductor regions.
Applicant’s elected figure 14 does not show base region 5 between RESURF region 17 and the electrode 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 1 is objected to because it lacks proper antecedent basis. The Examiner suggests the following amendments:
1. A superjunction semiconductor device having an active region through which current flows and a termination structure region having a voltage withstanding structure disposed at an outer side of the active region and surrounding a periphery of the active region, the superjunction semiconductor device comprising:
a semiconductor substrate of a first conductivity type, having a front surface and a back surface opposite to the front surface;
a first semiconductor layer of the first conductivity type, provided on the front surface of the semiconductor substrate and having an impurity concentration lower than an impurity concentration of the semiconductor substrate;
a first parallel pn structure provided on an upper surface of the first semiconductor layer in the active region and including a plurality of first columns of the first conductivity type and a plurality of second columns of a second conductivity type, the plurality of first columns and the plurality of second columns being disposed to repeatedly alternate with one another on a plane parallel to the front surface of the semiconductor substrate;
a second parallel pn structure provided on the upper surface of the first semiconductor layer in the termination structure region and including a plurality of third columns of the first conductivity type and a plurality of fourth columns of the second conductivity type, the plurality of third columns and the plurality of fourth columns being disposed repeatedly to alternate with one another on a plane parallel to the front surface of the semiconductor substrate;
a first semiconductor region of the second conductivity type, provided on a surface of the second parallel pn structure in the termination structure region, the first semiconductor region including a plurality of regions apart from each other;
a plurality of second semiconductor regions of the second conductivity type, each of which is provided on a surface of one or more of the plurality of second columns and has a first side facing the semiconductor substrate and a second side opposite to the first side, each of the plurality of second semiconductor regions having a surface layer;
a third semiconductor region of the first conductivity type selectively provided in the surface layer of each of the plurality of second semiconductor regions;
a gate insulating film in contact with the second semiconductor regions and having a first surface in contact with the plurality of second semiconductor regions and a second surface opposite to the first surface; and
a gate electrode provided on the second surface of the gate insulating film.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US 20130181328 A1).

Regarding independent claim 1, Cao et al. teach a superjunction semiconductor device (fig. 8-10; ¶¶ 0096-0099) having an active region 1 (‘element activating part 1’, fig. 10; ¶ 0099) through which current flows and a termination structure region 3 (‘element peripheral edge part 3’, fig. 10; ¶ 0099) having a voltage withstanding structure disposed at an outer side of the active region 1 and surrounding a periphery of the active region 1, the superjunction semiconductor device comprising:
a semiconductor substrate 2 of a first conductivity type (N+), having a front surface and a back surface opposite to the front surface;
a first semiconductor layer 18 of the first conductivity type (N), provided on the front surface of the semiconductor substrate 2 and having an impurity concentration (N) lower than an impurity concentration (N+) of the semiconductor substrate 2;
a first parallel pn structure 12 (‘First parallel p-n layer 12’, ¶ 0071) provided on an upper surface of the first semiconductor layer 18 in the active region 1 and including a plurality of first columns 13 of the first conductivity type (N) and a plurality of second columns 14 of a second conductivity type (P), the plurality of first columns 13 and the plurality of second columns 14 being disposed to repeatedly alternate with one another on a plane parallel to the front surface of the semiconductor substrate 2;
a second parallel pn structure 15 (‘second parallel p-n layer 15’, ¶ 0072) provided on the upper surface of the first semiconductor layer 18 in the termination structure region 3 and including a plurality of third columns 16 of the first conductivity type and a plurality of fourth columns 17 of the second conductivity type, the plurality of third columns and the plurality of fourth columns being disposed repeatedly to alternate with one another on a plane parallel to the front surface of the semiconductor substrate 2;
a first semiconductor region 20 (‘p-type guard ring areas 20a, 20b, 20c, 20d, and 20e’, ¶ 0074) of the second conductivity type (P), provided on a surface of the second parallel pn 
a plurality of second semiconductor regions (containing regions 4, 5, 6, fig. 10) of the second conductivity type (P, ¶ 0070), each of which is provided on a surface of one or more of the plurality of second columns 14 and has a first side facing the semiconductor substrate 2 and a second side opposite to the first side, each of the plurality of second semiconductor regions having a surface layer 5; {Note: Fig. 10 shows only one region containing 4,5, 6, but in the instant prior art device, there will be multiple of the same regions}
a third semiconductor region 4 (‘N+ source area’, ¶ 0070) of the first conductivity type (N+) selectively provided in the surface layer of each of the plurality of second semiconductor regions;
a gate insulating film 9 (‘gate insulating film’, fig. 10) in contact with the second semiconductor regions and having a first surface in contact with the plurality of second semiconductor regions and a second surface opposite to the first surface; and
a gate electrode 10 (‘gate electrode 10’, ¶ 0070) provided on the second surface of the gate insulating film 9.

Regarding claim 5, Cao et al. further teach the superjunction semiconductor device according to claim 1, wherein in a direction parallel to the front surface of the semiconductor substrate, a width of each of the plurality of first columns 13 and a width of each of the plurality of second columns 14 of the first parallel pn structure 12 in the active region 1 are greater than a width of each of the plurality of third columns 16 and a width of each of the plurality of fourth columns 17 of the second parallel pn structure 15 in the termination structure region 3 (fig. 10).

Regarding claim 7, Cao et al. further teach the superjunction semiconductor device according to claim 1, wherein the first semiconductor region 20 includes a first region 20a, a 

Regarding claim 8, ‘The superjunction semiconductor device according to claim 7, wherein in a direction parallel to the front surface of the semiconductor substrate, a width w1 of the first region, a width w2 of the second region, a width w3 of the third region, and a width w4 of the fourth region satisfy w1≤w2≤w3≤w4’, Cao et al. further teach the superjunction semiconductor device wherein in a direction parallel to the front surface of the semiconductor substrate 2, a width w1 of the first region, a width w2 of the second region, a width w3 of the third region, and a width w4 of the fourth region satisfy w1=w2=w3=w4.

Regarding claim 9, Cao et al. further teach the superjunction semiconductor device according to claim 7, further comprising an electrode 25a-25e provided in the termination structure region 3, wherein the first region 20a, the second region 20b, the third region 20c, and the fourth region 20d are electrically connected to the electrode via one of the plurality of second semiconductor regions 20 (mapping upper part of P-type elements 20a-20e to second semiconductor regions using broadest reasonable interpretation).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SASAKI (US 20120070965 A1).

Regarding independent claim 1, Sasaki et al. teach a superjunction semiconductor device (fig. 4A-4E; ¶¶ 0144-0153) having an active region 3 through which current flows and a termination structure region 5 having a voltage withstanding structure disposed at an outer side 
a semiconductor substrate 110 of a first conductivity type (N+), having a front surface and a back surface opposite to the front surface;
a first semiconductor layer 120 of the first conductivity type (N), provided on the front surface of the semiconductor substrate 110 and having an impurity concentration (N) lower than an impurity concentration (N+) of the semiconductor substrate 110;
a first parallel pn structure 2 provided on an upper surface of the first semiconductor layer in the active region and including a plurality of first columns 124 of the first conductivity type and a plurality of second columns 122 of a second conductivity type, the first columns and the second columns being disposed to repeatedly alternate with one another on a plane parallel to the front surface;
a second parallel pn structure 2 provided on the upper surface of the first semiconductor layer 120 in the termination structure region 5 and including a plurality of third columns 124 of the first conductivity type and a plurality of fourth columns 123 of the second conductivity type, the third columns and the fourth columns being disposed repeatedly to alternate with one another on a plane parallel to the front surface;
a first semiconductor region 130 (‘a p-type lateral RESURF structure 130’, ¶ 0145) of the second conductivity type (P), provided on a surface of the second parallel pn structure in the termination structure region 5, the first semiconductor region 130 including a plurality of regions apart from each other;
a plurality of second semiconductor regions 126 of the second conductivity type (P), each of which is provided on a surface of one or more of the plurality of second columns 122 and has a first side facing the semiconductor substrate 110 and a second side opposite to the first side, each of the second semiconductor regions 126 having a surface layer;

a gate insulating film (‘a gate insulating film’, ¶ 0088) in contact with the second semiconductor regions 126 and having a first surface in contact with the second semiconductor regions and a second surface opposite to the first surface; and
a gate electrode (‘a gate (control electrode)’, ¶ 0088) provided on the second surface of the gate insulating film.

Regarding claim 6, Sasaki et al. further teach, the superjunction semiconductor device according to claim 1, further comprising a fourth semiconductor region (part of n-type layer 120 above of elements 130, fig. 4B-4C) of the first conductivity type (N) on a surface at a first side of the first semiconductor region 130 opposite to a second side of the first semiconductor region 130 that faces the front surface of the semiconductor substrate 110.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817